DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 11/06/2020 has been considered and made of record by the Examiner.
Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive.
Applicant’s Argument: Regarding the rejection of claim 2, Applicant argues that the mere description of frequency intervals between tones of pilot symbols and data symbols that are time division-multiplexed within a single frame, where pilot tones are merely used for equalization of data symbols within the single frame, as described in Kim, cannot be reasonably interpreted as disclosing or rendering obvious anything about i) tone spacing of training OFDM symbols included in a sounding packet based on which beamforming feedback is generated at a second communication device and ii) data OFDM symbols included in a data unit separate from the sounding packet to be transmitted to the second communication device, where the one or more data OFDM symbols of the data unit are steered to the second communication device based on the beamforming feedback, in the manner now recited in claim 2. 
Examiner’s Response: Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner asserts that as to claim 2, Yamaura discloses a method for beamforming training (see the abstract), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a plurality of training fields (see Fig. 5 and paragraphs 0134-0135); generating, at the first communication device, a plurality of training orthogonal frequency division multiplexing (OFDM) symbols to include the plurality of training fields (see Fig. 5 and paragraph 0135); generating, at the first wireless communication device, a sounding packet to include the plurality of training OFDM symbols (see Fig. 5 and paragraphs 0084 and 0134); transmitting, with the first wireless communication device, the sounding packet to a second communication device (see paragraphs 0025 and 0030); receiving, at the first communication device from the second communication device, beamforming feedback generated at the second communication device based on the plurality of training fields included in the plurality of training OFDM symbols of the sounding packet (see paragraphs 0054 and 0060); generating, at the first communication device, one or more data OFDM symbols to be included in a data unit separate from the sounding packet (see paragraph 0054), including generating the one or more data OFDM symbols (see paragraphs 0007, 0054, and 0056 and claim 27); generating, by the first communication device, the data unit to include the one or more data OFDM symbols (see paragraphs 0007, 0054, and 0056 and claim 27); and transmitting, by the first communication device, the data unit to the second communication device, including steering the one or more data OFDM symbols of the data unit to the second  Yamaura, discloses all the subject matters claimed in claim 2, except that the first communication device generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols and generating the data symbols with a second tone spacing, the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols of the sounding packet, the fraction being less than 1. Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols of the sounding packet, the fraction being less than 1 (see paragraphs 0044 and 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Kim in order to increase the number of tones carrying data symbols and increase the amount of data transmitted from the communication device. Even though, Kim does not disclose transmitting the pilot symbols and data symbols separately, Kim clearly discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone  Kim does not teach away or discourage using the same technique in communication systems where the data and pilot symbols are transmitted separately. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Kim in order to increase the number of tones carrying data symbols and increase the amount of data transmitted from the communication device when the data symbols and pilot symbols are transmitted separately.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (US 2007/0253501), in view of Kim et al. (hereinafter, referred to as Kim) (US 2007/0189406).

As to claim 3, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088).
As to claim 4, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088). Yamaura and Kim do not expressly disclose that the first tone spacing is greater than the second tone 
As to claim 10, Yamaura discloses generating the sounding packet comprises generating a null data packet (NDP) that omits a data portion (see paragraph 0065).
As to claim 11, Yamaura discloses generating the plurality of training fields of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura and Kim, further in view of Seok (US 2016/0105836).
As to claim 5, Yamaura and Kim disclose all the subject matters claimed in claim 5, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols. Seok, in the same field of endeavor, discloses generating the plurality of training OFDM symbols (see paragraph 0094) comprises generating the plurality of training OFDM symbols with a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura and Kim, further in view of Choi et al. (hereinafter, referred to as Chio) (US 10,158,516).
As to claim 6, Yamaura and Kim disclose all the subject matters claimed in claim 6, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols. Choi, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura and Kim, further in view of Vermani et al. (hereinafter, referred to as Vermani) (US 2015/0326408).
As to claim 7, Yamaura and Kim disclose all the subject matters claimed in claim 7, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs. Vermani, in the same field of endeavor, discloses that generating a plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura and Kim as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
As to claim 8, Yamaura and Kim disclose all the subject matters claimed in claim 8, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura and Kim, further in view of Huang et al. (hereinafter, referred to as Huang) (US 2017/0093605).
As to claim 9, Yamaura and Kim disclose all the subject matters claimed in claim 9, except that generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs. Huang, in the same field of endeavor, discloses generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs (see the abstract and paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura and Kim as suggested by Huang in order to make the communication system compatible with various communication techniques (such as WiFi, see paragraphs 0006 and 0033).
Claims 12, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura and Kim, further in view of Averbuch et al. (hereinafter, referred to as Averbuch) (US 2013/0039213).
As to claim 12, Yamaura discloses a method for beamforming training (see the abstract), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a plurality of training fields (see Fig. 5 and paragraphs 0134-0135); generating, at the first communication device, a plurality of  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Kim in order to increase the number of tones carrying data symbols and increase the amount of data transmitted from the communication device. Yamaura and Kim disclose all the subject matters claimed in claim 12, except that the first communication device comprising a wireless network interface implemented on one or more integrated circuits (ICs). Averbuch, in the same field of endeavor, discloses a communication device where access points (i.e., first communication device as suggested by Yamaura paragraphs 0020 and 0029) are hosted over a single wireless network device (see paragraph 0049). Averbuch further discloses that the wireless network device may be integrated into a single integrated circuit (see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura and Kim as 
As to claim 13, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088).
As to claim 14, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088). Yamaura, Kim, and Averbuch do not expressly disclose that the first tone spacing is greater than the second tone spacing of the data OFDM symbols by a factor of at least 4. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to try and modify Yamaura, Kim, and Averbuch and make the spacing between the pilot tones four times the spacing between the data tones in order to reduce the interference between the training tones and increase the reliability of the communication system (i.e, obtaining predictable results).
As to claim 20, Yamaura discloses generating the sounding packet comprises generating a null data packet (NDP) that omits a data portion (see paragraph 0065).
As to claim 21, Yamaura discloses generating the plurality of training fields of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kim, and Averbuch, further in view of Seok.
As to claim 15, Yamaura, Kim, and Averbuch disclose all the subject matters claimed in claim 15, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols. Seok, in the same field of endeavor, discloses generating the plurality of training OFDM symbols (see paragraph 0094) comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see paragraph 0109), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols (see paragraph 0117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Kim, and Averbuch as suggested by Seok in order to enable the communication system to support a higher throughput.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kim, and Averbuch further in view of Choi.
As to claim 16, Yamaura, Kim, and Averbuch disclose all the subject matters claimed in claim 16, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or . 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kim, and Averbuch, further in view of Vermani.
As to claim 17, Yamaura, Kim, and Averbuch disclose all the subject matters claimed in claim 17, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Kim, and Averbuch as 
As to claim 18, Yamaura, Kim, and Averbuch disclose all the subject matters claimed in claim 18, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Kim, and Averbuch as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kim, and Averbuch further in view of Huang.
As to claim 19, Yamaura, Kim, and Averbuch disclose all the subject matters claimed in claim 19, except that generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs. Huang, in the same field of endeavor, discloses generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs (see the abstract and paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Kim, and Averbuch as suggested by .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632